Citation Nr: 1713295	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  06-21 926	)	DATE
	)
	)

On appeal from the

Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from June 1978 to July 1978 and served in the United States Army from September 1981 to December 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified in February 2009 at a Travel Board hearing before a Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is associated with the claims file.  The VLJ who presided at the hearing has since retired.  In correspondence sent in February 2017, the Veteran was offered the opportunity for another hearing pursuant to 38 C.F.R. § 19.3 (b); no response was received.

In April 2009, the Board, in pertinent part, denied service connection for a low back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, the Court granted a joint motion for partial remand, vacated the Board's decision in part, and remanded the case to the Board for action consistent with the joint motion.  

The Board remanded the claim for additional development in June 2010 and in January 2011, which has been completed.


FINDING OF FACT

A low back disability did not manifest in service and has not been shown to be etiologically related to service or to a service-connected disability.



CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2015); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  The RO provided VCAA notice in November 2007.  The content of the notice complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Therefore, VA's duty to notify has been met.

VA also has a duty to provide the claimant with assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  The Veteran's service treatment records and military personnel records have been obtained.  VA treatment records have also been obtained.  Neither the Veteran nor his representative has identified any outstanding, pertinent evidence.  

The Board acknowledges that the Veteran was not afforded a VA examination for his low back disability.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, a current disability has been shown.  However, there is no evidence of a back injury or condition in service and no evidence which indicates that the Veteran's current back disability may be associated with service or a service-connected disability.  Therefore, a VA examination is not warranted.

During the February 2009 hearing, the VLJ noted the basis of the prior determinations and noted the elements of the claim that were lacking.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and adjudication may proceed.

Analysis

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  VA shall consider all information and lay and medical evidence of record in a case before the VA with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 48, 53 (1990).

Based on the review of the evidence, a current back disability is shown.  The Veteran was diagnosed with a back strain in August 2007 after he slipped and fell in the tub.  VA treatment records dated since 2007 show the Veteran has a current diagnosis of mild lumbar scoliosis and lumbar degenerative disc disease, L3-L4.  These diagnoses were noted in 2003 during an evaluation with MRI studies.  

Although a current back disability has been established, there is no evidence of a back injury or condition in service; and no competent and probative evidence linking the current back disabilities to service or to a service-connected disability.

Service treatment records show that upon entry into service, the Veteran stated he was in good health; a back condition was not noted.  There are no complaints of pain or discomfort, or injury involving the lumbar spine in service.  The records reflect that in December 1981, the Veteran fell while marching and injured his knee.  He was treated for his knee, but there is no record of complaints or treatment for his back.  During a Chapter 13 examination in November 1981 for separation, the Veteran stated that he was in good health and denied recurrent back pain.  Clinical examination of the spine was normal at that time.

There is no competent evidence of a nexus between a current low back disabilities and active service.  The Veteran testified in February 2009 that his back pain began a few years after service.  The Board has reviewed the entire claims file, which includes numerous VA treatment records dating back to at least 1985.  VA treatment records dated in July 1985 show the Veteran was treated for back pain that was reportedly had onset two weeks prior.  During VA treatment for back pain in November 2003, the Veteran reported a history of low back pain since 1981; he denied a history of trauma though.  These and subsequent VA treatment records reflect a long history of chronic back pain; however, none of the medical records include findings or opinions linking the Veteran's back conditions to military service.  

The Veteran is competent to describe the onset and nature of back pain as this is within the realm of his personal experience.  38 C.F.R. § 3.159.  Lay testimony is competent as it relates to symptoms of an injury or illness, which are within the realm of one's personal knowledge; this means that the symptoms are observable through the use of one of the five senses.  L3-L4 degenerative disc disease, back strain, scoliosis are not simple medical conditions which a lay person is qualified to diagnose, or provide opinions with regard to causation and etiology.  No factual foundation has been established to show the Veteran is qualified through specialized education, training, or experience to offer an opinion on a causal relationship or nexus between his current diagnoses of L3-L4 degenerative disc disease, back strain, scoliosis and active service.  For these reasons, his lay opinion is not competent evidence of a causal relationship or nexus between the conditions and his military service.

The Veteran has not been afforded with a medical examination in connection with his claim.  However, in the absence of any competent, credible evidence of a possible association with service, VA is not required to further develop the claim by affording the Veteran a VA examination or by obtaining a medical opinion.  He has not reported that back symptoms had onset during service or that he sustained any relevant back injury in service.  Therefore, a VA examination or opinion is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010). 

Finally, it is noted that the Veteran specifically contends that his low back disability is caused or aggravated by his left knee disability.  Service connection for a left knee has not been established.  Service connection for the left knee was denied in an unappealed rating decision issued in September 2004.  In June 2010 and January 2011 decisions, the Board remanded the claim for AOJ to adjudicate a claim to reopen service connection for the left knee.  In a February 2016 rating decision, the RO declined to reopen the claim.  The Veteran did not submit a notice of disagreement and that decision became final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2016).  As service connection for the left knee has not been established; the Veteran's claim for service connection for a low back disability as secondary to a left knee disability is without merit and there is no duty to obtain a VA examination or opinion in this regard.  See McLendon, 20 Vet. App.; Waters, 601 F.3d.

As the preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a low back disability is not warranted.


ORDER

Service connection for a low back disability is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


